MEMORANDUM OPINION
Nos. 04-02-00578-CR; 04-02-00579-CR; 04-02-00580-CR; 
04-02-00581-CR; 04-02-00582-CR & 04-02-00583-CR
Juan OLVEDA,
Appellant
v.
The STATE of Texas,
Appellee
From the 81st/218th Judicial District Court, Karnes County, Texas
Trial Court Nos. 00-02-00012-CRK; 00-02-00013-CRK; 00-02-00014-CRK; 
00-02-00015-CRK; 00-02-00016-CRK & 00-02-00017-CRK
Honorable Stella Saxon, Judge Presiding
Opinion by:	Alma L. López, Chief Justice
Sitting:	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	June 4, 2003
AFFIRMED
	Juan Olveda ("Olveda") was convicted of four charges of indecency with a child and two
charges of aggravated sexual assault of a child.  Olveda's court-appointed attorney filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), in which he concludes that the appeals
have no merit.  Counsel provided Olveda with a copy of the brief and informed him of his right to
review the record and file his own brief.  See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San
Antonio 1996, no pet.).  Olveda did not file his own brief.
	We have reviewed the record and counsel's brief.  We agree that the appeals are frivolous and
without merit.  The judgments of the trial court are affirmed.  Appellate counsel's motion to withdraw
is granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.
							Alma L. López, Chief Justice
DO NOT PUBLISH